This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by movant, Disciplinary Counsel, on September 24, 2009, requesting the court to *1467issue an order directing respondent to appear and show cause why she should not be found in contempt for her failure to abide by the court’s April 5, 2006 order. Respondent did not file a response. Accordingly,
It is ordered by the court, sua sponte, that respondent appear in person before this court on December 2, 2009 at 9:00 a.m.